UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6655


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOSEPH RICHARD GREENE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.        Richard L.
Voorhees,    District  Judge.        (5:04-cr-00037-RLV-DCK-1;
5:12-cv-00096-RLV)


Submitted:   September 8, 2014           Decided:   September 12, 2014


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Joseph Richard Greene, Appellant Pro Se. William Michael Miller,
Assistant United States Attorney, C. Nicks Williams, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Joseph    Richard       Greene      seeks     to    appeal    the    district

court’s orders denying his 28 U.S.C. § 2255 (2012) motion as

untimely and denying his motion for reconsideration.                             The orders

are not appealable unless a circuit justice or judge issues a

certificate of appealability.              28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate        of     appealability         will     not    issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief   on    the     merits,   a    prisoner          satisfies    this    standard       by

demonstrating        that     reasonable          jurists    would       find     that     the

district      court’s       assessment    of       the    constitutional         claims     is

debatable     or     wrong.      Slack     v.      McDaniel,       529 U.S. 473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,       and    that       the    motion    states    a    debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Greene has not made the requisite showing.                          Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                 We

dispense      with     oral     argument       because       the    facts        and     legal



                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3